The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	The Examiner acknowledges the remarks and amendments filed on 5/2/22. Claim 12 has been amended. Claims 1-20 are pending rejection. 
Allowable Subject Matter
Claim 12 is allowed.
The Examiner was unable to find the claimed compound within the context of the claimed invention of independent Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi JP_2006293315_A (see machine English translation) in view of Kuzuhara USPA_20020041352_A1 and Ochiai CN_101838264_A (see machine English translation).
1.	Regarding Claims 1-4, 10, 13, 15, and 16-20, Takeuchi discloses an optically anisotropic film for liquid crystal display (Derwent Title) that can be used in an organic EL device (paragraph 0088), in an IPS-mode device (paragraph 0001), polarizing plate (paragraph 0003), rubbed alignment film (paragraphs 0047, 0051, 0076) in the form of laminates (paragraph 0048) wherein said rubbed alignment film can be provided over the surface of a polarizer (paragraph 0064) or it can be without rubbing treatment (paragraphs 0073, 0075) with crosslinked materials (paragraphs 0070-0072) undergone irradiation (paragraph 0065) thereby corresponding to photo-alignment films.  Furthermore, Takeuchi discloses that said optically anisotropic film can comprise rod-shaped liquid crystalline molecule fixed in smectic orientation state (Derwent Title) in a polymerizable group (Derwent Abstract). Additionally, Takeuchi discloses having a positive plate (paragraph 0100). Takeuchi in further discloses its birefringence layer has a refractive index larger than in the in-plane direction (Takeuchi:  paragraph 0102).  
2.	However, Takeuchi does not explicitly disclose the claimed limitation of the direction of maximum refractive index of its film being inclined at 10° or smaller to its surface.  Also, Takeuchi does not disclose the claimed polymerizable rod-like liquid crystal compound for its birefringence layer.
3.	Kuzuhara discloses an optical compensation sheet and liquid crystal display (Title), which is like Takeuchi’s film also functioning as a compensation sheet (paragraphs 0002-0005, 0070, and 0080).  Furthermore, Kuzuhara discloses that said sheet comprises an optically anisotropic layer having rod-shaped liquid crystalline compounds (paragraph 0013) and have a maximum refractive index inclined of 0° or above till 80° (paragraph 0020, 0022).  Kuzuhara discloses that its invention results in improvement of viewing angle characteristics (paragraph 0017).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the optically anisotropic film, of Takeuchi, by having its maximum refractive index inclined at 0° or above as disclosed by Kuzuhara.  One of ordinary skill in the art would have been motivated in doing so to obtain improved viewing angle characteristics.
5.	Ochiai discloses an optical film (Title) that can function as a birefringence layer (lines 810, 818, 854, 863) comprising a polymerized compound with a divalent group represented by formula (1-1). Ochiai discloses using 2-thienyl groups (Page 38, line 1563 and Claim 12). The afore-described film will inherently correspond to the claimed polymerizable rod-like liquid crystal compound showing a smectic phase in the claimed birefringence layer. Furthermore, Ochiai discloses that said optical film has excellent transparency (Page 23, Line 954) and excellent optical properties (Page 24, Line 981).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the compound, of Takeuchi, by trying the aforementioned polymerized compound in its birefringence layer, as disclosed by Ochiai.  One of ordinary skill in the art would have been motivated in doing so in order to obtain excellent transparency and optical properties in the optical film of Takeuchi.
7.	Regarding Claim 5, Takeuchi in view of Kuzuhara and Ochiai suggests overlapping thickness and Re values (Takeuchi:  paragraphs 0020, 0050, 0078, 0099, 0102, 0104; Ochiai:  Claim 17).  
8.	Regarding Claim 6, it is well known that in any polymerization process there will be negligible amounts that are left unpolymerized that will evidently be less than 5 wt%.
9.	Regarding Claim 7, given that Takeuchi in view of Kuzuhara and Ochiai suggests using the same rod-like liquid crystal compounds as being claimed by Applicants, it would be expected for it to have the same molecular weights.  Also, it is well known to adjust molecular weights based on the degree of polymerization depending upon end-user specifications.
10.	Regarding Claim 8, Takeuchi in view of Kuzuhara and Ochiai suggests the same compounds (Takeuchi:  Derwent Abstract; Claims).
11.	Regarding Claim 11, Takeuchi in view of Kuzuhara and Ochiai suggests using copolymers of fluoroaliphatic group-containing monomers (Takeuchi:  paragraphs 0060, 0061).
12.	Regarding Claims 14 and 15, Takeuchi in view of Kuzuhara and Ochiai suggests substantially the same claimed product as that being claimed by Applicants.  Therefore, it would be expected for it to inherently have the same properties as those being claimed in these claims.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi JP_2006293315_A (see machine English translation) in view of Kuzuhara USPA_20020041352_A1 and Ochiai CN_101838264_A (see machine English translation), as applied to Claim 1, and further in view of Okawa JP_2011006360_A1 (see machine English translation).
13.	Regarding Claim 9, Takeuchi in view of Kuzuhara and Ochiai does not suggest claimed formula (II).
14.	Okawa discloses a compound for optical film used for polarizing plate used in liquid crystal display devices that results in uniform polarization property (Derwent Abstract).  Okawa further discloses the claimed compound which includes examples wherein:
- claimed Ar is a divalent aromatic ring group represented by the claimed formula (II-2) in which the claimed X can be =C(CN)2 (see Claim 1, Examples, and paragraphs 0080, 0082). 
15.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the compound, of Takeuchi in view of Kuzuhara and Ochiai, by trying the compound, of Okawa.  One of ordinary skill in the art would have been motivated in doing so in order to obtain uniform polarization property.
Response to Arguments
Applicant’s arguments, filed 5/2/22, with respect to the rejection(s) of claim(s) 1-20 under Takeuchi JP_2006293315_A (see machine English translation) in view of Kuzuhara USPA_20020041352_A1 and Ochiai CN_101838264_A have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takeuchi JP_2006293315_A (see machine English translation) in view of Kuzuhara USPA_20020041352_A1 and Ochiai CN_101838264_A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 6, 2022